FOR IMMEDIATE RELEASE April 8, 2009 Manulife Financial completes Medium Term Note offering TORONTO – Manulife Financial Corporation (the “Company”) has successfully completed its previously announced offering of $600,000,000 principal amount of medium term notes constituting senior indebtedness, pursuant to its medium term note program. The 7.768% notes due 2019 were issued under a pricing supplement dated April 1, 2009 to the Company’s short form base shelf prospectus dated March 12, 2007 and prospectus supplement dated March 27, 2007 (as amended by amendment no.1 dated December 8, 2008 to the prospectus supplement).Details of the offering are set out in the prospectus which is available on the SEDAR website for the Company at www.sedar.com.The notes were offered through an agency syndicate led by RBC Dominion Securities Inc. and Scotia Capital Inc. The medium term notes have not been and will not be registered in the United States under the Securities Act of 1933, as amended, and may not be offered, sold or delivered in the United States or to U.S. Persons absent registration or applicable exemption from the registration requirement of such Act.This press release does not constitute an offer to sell or a solicitation to buy the medium term notes in the United States. About Manulife Financial Manulife Financial is a leading Canadian-based financial services group serving millions of customers in 19 countries and territories worldwide. Operating as Manulife Financial in Canada and Asia, and primarily through John Hancock in the United States, the Company offers customers a diverse range of financial protection products and wealth management services through its extensive network of employees, agents and distribution partners.Funds under management by Manulife Financial and its subsidiaries were Cdn$404.5 billion (US$330.3 billion) as at December 31, 2008. Manulife
